United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                               _____________

                               No. 00-1877EA
                               _____________

Avery D. Williams,                       *
                                         *
             Appellant,                  *
                                         *
      v.                                 * On Appeal from the United
                                         * States District Court
Larry Norris, Director, Arkansas         * for the Eastern District
Department of Correction; Perry,         * of Arkansas.
Major, Chief of Security, North          *
Central Unit; Steve Lively, Disciplinary * [Not To Be Published]
Hearing Officer, North Central Unit;     *
Larry May, Warden/Center Supervisor, *
North Central Unit; David Guntharp,      *
Grievance Administrator, Central         *
Office.                                  *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: April 3, 2001
                            Filed: April 11, 2001
                                ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.
       Avery D. Williams, an Arkansas inmate, appeals from the District Court’s1
dismissal of his action brought under 42 U.S.C. § 1983 and the Religious Freedom
Restoration Act (RFRA), 42 U.S.C. §§2000bb-2000bb-4. Williams, a Rastafarian who
wishes to wear his hair in dreadlocks, claimed an Arkansas Department of Correction
grooming policy violated his First Amendment free exercise rights. After de novo
review, see Cooper v. Schriro, 189 F. 3d 781, 783 (8th Cir. 1999) (per curiam), we
affirm.

       A plaintiff may no longer look to RFRA in free exercise claims, as RFRA has
been declared unconstitutional. See City of Boerne v. Flores, 521 U.S. 507, 532-36
(1997). Dismissal of Williams&s free exercise claim also was proper. This Court has
repeatedly rejected similar First Amendment challenges to prison grooming
regulations, see Hamilton v. Schriro, 74 F.3d 1545, 1550-51 (8th Cir.), cert. denied,
519 U.S. 874 (1996); Campbell v. Purkett, 957 F.2d 535, 536-37 (8th Cir. 1992) (per
curiam); Dunavant v. Moore, 907 F.2d 77, 79 (8th Cir. 1990), and Williams&s
complaint did not allege any facts that would distinguish this case from the line of cases
upholding hair-length restrictions, see, e.g., Iron Eyes v. Henry, 907 F.2d 810, 814 (8th
Cir. 1990) (preventing prisoners from concealing contraband and avoiding confusion
in prisoner identification are valid penological interests rationally related to policy,
although contraband had never been found in any inmate&s hair, and it was difficult to
credit identification fears in light of prison&s failure to photograph inmates
systematically).

      We also conclude Williams did not show circumstances warranting the
Magistrate Judge&s recusal. See Liteky v. United States, 510 U.S. 540, 555 (1994);
United States v. Grinnell Corp., 384 U.S. 563, 583 (1966). Williams further raises


      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
                                           -2-
claims and evidence not before the District Court, which we decline to consider. See
Ryder v. Morris, 752 F.2d 327, 332 (8th Cir.) (except for showing of manifest injustice,
this Court will not consider claims raised for the first time on appeal), cert. denied, 471
U.S. 1126 (1985).

       Accordingly, we affirm. We deny all of Williams&s pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-